DETAILED ACTION

Response to Amendment

	Amendments and response received 01/11/2021 have been entered. Claims 1 and 2 are currently pending in this application. Claims 1 and 2 have been amended and claims 3-5 cancelled by this amendment. Amendments and response are addressed hereinbelow.

Election/Restrictions

Claims 6 and 7 are allowable.  Claims 6 and 7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I and II, as set forth in the Office action mailed on 03/20/2019, is hereby withdrawn and claims 6 and 7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1, 2, 6 and 7 are allowed.

The following is an examiner’s statement of reasons for allowance:
The examiner found neither prior art in its entirety, nor based on the prior art found motivation to combine any subsequent art which teaches an image forming apparatus comprising an image forming portion configured to form color misregistration measurement toner patterns for measuring displacement amounts of other colors with respect to a reference color, a storage portion configured to store profile data of an image with respect to a scanning position in a main scanning direction, the profile data including data which is generated based on a profile representing change in a scanning speed of a light beam scanning a photosensitive member, and a controller configured to execute a first magnification correction process, based on a detection result of the color misregistration measurement toner pattern, on image data of the other colors than the reference color, execute a second magnification correction process, based on the profile data, on image data of the reference color and image data corrected in the first magnification correction process; and control the plurality of light sources corresponding to the image data, respectively, based on image data corrected in the second magnification correction process.
The closest prior art, Takeuchi Shogo (JP 2013107369 A), teaches a color image forming apparatus undergoing color shift detection and correction using a color shift correction pattern. The prior art discloses adjusting main scanning magnification for the scanning exposure devices of each color in the apparatus. However, the prior art fails to execute a first and second magnification correction process wherein, based on profile data, image data of a reference color and image data corrected in the first magnification correction process, the second magnification correction process is implemented. The plurality of light sources are then controlled in accordance with the image data based on the corrections made in the second magnification correction process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
March 4, 2021